DETAILED ACTION
Claims 30 and 35–67 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claim 30 and accompanying new claims 35–67 in the reply filed on March 1st, 2021 is acknowledged. The Office thanks Applicant for electing species A(4)-B(5)-C(2)-D(2)-E(l)-F(1). The unelected claims have been canceled. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has requested the withdrawal of the restriction requirement for unelected species B, C, and E. However, claim 30 and new claims 35, 56, and 65 are considered generic to species B, C, and E. Unless Applicant cancels the other species from the original disclosure, including the Specification and Drawings, the species are still present in the application. Therefore, the Office will not withdraw the restriction requirement between these species.
In addition, claim 30 and 35-67 are still generic to the non-elected species of Fig. 5. In order to advance prosecution, the Office withdraws the restriction requirement between species A3 and A4 to include Fig. 5.
Priority
Support for the current claimed invention was not found in the provisional application 62/423662 which does not cite shooting tubes configured to receive liquid metal or shoot liquid metal into the reaction core. In addition, support was not found in PCT application US2017/062009 th, 2019 for prior art purposes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for achieving the specified function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
compressor system in claim 30; 
generator system in claims 30, 40, 56, and 66; 
first and second plasma firing device in claims 35-36, 38-39, 56, 58, and 66; 
plasma extraction device in claims 37-39, 57-58, and 67; and 
compressor charger in claims 64 and 66. 
The remaining claims are interpreted under 35 U.S.C. 112(f) for their dependency on the aforementioned claims and because they do not provide further structure for these limitations.
The above cited claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” and “device” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. In the case of the compressor charger, there is a non-conventional use of the term “charger” so it is not understood if the compressor charger is meant to be a generator, a battery, a capacitor, a wound spring, etc. Furthermore, the generic placeholders are not preceded by a structural modifier.  For example, the terms compressor and generator impart general meaning to the term system that does not denote what types of components are intended.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) [ 5 ] has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
It is noted that the first and second “plasma firing device” are not adequately described in the Specification, because they are described by their function and not by their structure. They are shown as black boxes in the Drawings. Therefore, corresponding 35 U.S.C. 112(b) rejections follow. In addition, it is unclear what “compressor charger” may refer to, because the exact term is not found in the Specification. There is reference to explosive charges in para. 98, and “charge resetting devices” in para. 102, and there are many references to “plasma charger” but not a “compressor charger”.
The plasma extraction device is understood as the equivalent of a tube, following para. 89. The generator system will be interpreted as a generator comprising a pump and a turbine or the equivalent following para. 39. The compressor system will be interpreted as referring to compressors or the equivalent.
If applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Title
The title of the invention, “FUSION REACTOR”, is not descriptive, and furthermore does not correspond to a possible use of the disclosed invention, because in the written description of the invention it is not credibly disclosed, that fusion reactions can be realized in the disclosed device. A new title (without words "Fusion Reactor") is required that directly corresponds to a possible use of the disclosed invention. No new matter should be introduced.
The following title is suggested: “SHOCK WAVE REACTOR”.
Abstract
   The abstract of the disclosure is objected to for not corresponding to a possible use of the disclosed invention, because in the written description of the invention it is not credibly disclosed that fusion reactions can be realized in the disclosed device. An amendment to the abstract is required that directly corresponds to a possible use of the disclosed invention. Correction is required. See MPEP § 608.01(b). No new matter should be disclosed. 
Abstract: “devises” should be spelled as “devices”. 

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement and enablement requirement. As stated in MPEP § 2164.03, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Other factors contributing to lack of enablement may include the breadth of the claims, the nature of the invention, the existence of working examples and the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP § 264.01(a)).
  The disclosed invention (Fusion Reactor) as claimed corresponds to a method of net fusion energy production. The Academic Press Dictionary of Science and Technology definition 
Applicant does not present any evidence that the apparatus as disclosed can generate net fusion energy. In particular, neither necessary confinement nor ignition has been demonstrated by experimental data. A declaration is only presented as follows:
 ”The reacting systems described herein are capable of applying greater pressure and concentrated heat to magnetized toroidal plasma than conventional magnetized target fusion systems, while providing improved energy storage within the inner core. This facilitates increased frequency of catalyzing plasma atoms (e.g., deuterium, tritium, helium-3, lithium-6, lithium-7, etc.), allowing the reacting system described herein to produce a positive net energy output. In contrast with conventional fusion reactors, a reacting system described herein facilitates the expansion and contraction of a relatively large volume of liquid metal under piston firing action. Through the use of a comparatively small inner core to absorb energy and a relatively larger outer core to apply pressure, a reacting system described herein is capable of more efficiently producing electrical energy than fusion reactors today” 

(para. 20) (Emphasis Added). 
Declared principles of fusion energy generation have been well known from the beginning of nuclear fusion research and were realized more than 50 years ago in thermonuclear explosion (see for example, Knief “Nuclear Engineering, Hemisphere Publishing Corp.“, pp. 640-643). However, to date serious problems of fusion reactor parameters remain, falling short of a quantification that results experimentally in both confinement and ignition. Applicant does not present credible parameters of the shock wave generator, necessary for conformation of possibility of net fusion energy production such as (most important): credible speed of the pistons during impact, mass of the pistons, credible temperature and pressure of the target after compression, sufficient energy released during the “shot”, etc.
Some neutron generation  (some fusion reactions) were produced with shock wave compression of “fusionable” material by high explosives, used for fission charge triggering, but the energy released was far below that of the energy used for compression. 

In shock wave generation by piston impact as disclosed it is needed to accelerate the piston up to speeds far above the sound speed in the liquid. This impact should destroy all the apparatus during one shot (as in the Fortov reference). But applicant discloses this apparatus as a fusion reactor for repeatedly producing net fusion energy during long time operation (see para. 31, 51, 68, etc.). However, in the presented disclosure of the invention no credible evidence is provided that the disclosed method of repeatedly compressing and heating of the target will be practicable According to para. 89, “After the fusion reaction, the heated metal is removed from the reaction core 95 through a heated metal extraction tube 75”. How will the heated metal be removed at the high temperatures of millions of degrees Celsius that will be required for fusion to occur without destroying the pipes?
The claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a "useful, concrete and tangible result”. State Street, 149 F.3d at 1373-74, 
There is no reputable evidence of record to support any allegations or claims that the invention involves nuclear fusion nor, that any allegations or claims of "allowing the reacting system described herein to produce a positive net energy output … a reacting system described herein is capable of more efficiently producing electrical energy than fusion reactors today” (para. 20), are valid and reproducible, nor that the invention as disclosed is capable of operating as indicated and capable of providing a useful net energy output.
To the contrary, there is documentary evidence showing that above-cited applicants allegations of nuclear fusion cannot be relied on as valid, as exemplified by the Fortov reference, and also by general literature on the energy needed to overcome the Coulomb barrier for achieving fusion reactions (see, e. g. Bohm, “ Quantum Theory”, Dover Publish., Inc., New York, 1979, pp.177-181; and L.A. Artsimovich,”Controlled Thermonuclear Reactions”, Gordon & Breach, NY (USA), pp. 1-9). 
The art of the present invention (method of Pressure Waves Generation and in a Fusion Reactor) is not new in research but was not extrapolated to parameters necessary for net fusion energy generation such that it cannot be considered to have a body of knowledge associated with it, much less predictability of results (see Chiton Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ 2d 1321, 1326 (Fed. Cir. 2004)). 
 Applicant has not provided any data regarding the power generation capabilities of the invention, but rather has only presented speculations and assumptions ("This collapse of plasma chamber 106 causes nuclei within the plasma to undergo a fusion reaction resulting in the production of energy. In various applications, reactor system 100 is capable of producing between one and one-hundred megajoules (MJ) of energy. In other applications, reactor system 100 is capable of producing between ten and fifty-thousand megawatts. In still other embodiments, reactor system 100 is capable of producing between one-thousand and fifty million MJ every twenty-four hours”- para. 31). For operation as claimed in the application it is necessary to improve the velocity of the impacting pistons/compressors by several orders of magnitude relative to that disclosed in the application (para. 98). 
Since Applicant has not established the operability of the presently claimed invention, it is considered that the invention is lacking in utility.
Because a “controlled” inertial fusion technology is still in the initial stages of development, there is no persuasive evidence that, once constructed, the invention would operate successfully as disclosed and claimed. In fact, in the experiments with a much higher impact speed in a spherical shock waves generator (see Fortov), net fusion energy was not produced. The experimentation required to this end is the amount of experimentation needed for any practitioner of Applicant's invention; therefore the question is whether the development path, from physics-oriented experiments to ignition to an experimental fusion reactor, constitutes undue experimentation for a practitioner of a patent teaching, which is clearly the case, as said development path constitutes nothing less than an entire R&D program. Given the state of the art as discussed herein, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation. 
 The claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” State Street, 149 F.3d at 1373-74, 47 USPQ2d at 1601-02. The purpose of this requirement to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or concept, or is simply a starting point for future investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966)); In re Fisher, 421 3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" MPEP 164.01(a)  These factors include, but are not limited to: 
(A) The breadth of the claims- is very broad, because the invention of claim 35 alleges to provide a fusion reaction with a reactor core, two plasma firing devices, and a plurality of liquid metal shooting tubes, but is not extrapolated to a level of repeatable net fusion energy production; 
(B) The nature of the invention- a method of pressure wave generation for net fusion energy production would require parameters much higher than what is disclosed in the application, as shown by Fortov;
(C) The state of the prior art- in experiments with explosive pressure wave generation with much higher impact speed, only a plasma with parameters far below those required by the Lawson criteria was produced (Lawson, “ Some Criteria for a Power Producing Thermonuclear Reactor”, Proc. Phys. Soc. B 70, pp. 6-10, 1957);
(D) The level of one of ordinary skill- there is no experience for production by mechanical pressure waves of plasma parameters approaching the Lawson criterion produced (Lawson, “ Some Criteria for a Power Producing Thermonuclear Reactor”, Proc. Phys. Soc. B 70, pp. 6-10, 1957);
(E) The level of predictability in the art- a possibility for net fusion energy production with mechanical pressure waves generation is wholly unpredictable now;
(F) The amount of direction provided by the inventor- is wholly insufficient because, assumptions and speculations are presented without any evidences of claimed energy generation by nuclear fusion with mechanical shock waves generation, hence the practitioner of applicant’s invention has absolutely no guidance;
G) The existence of working examples- don’t exist; and cannot be developed for repeatable net fusion energy generation;
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure- undue experimentation is required with many years of high spending. 
To conclude, the specification fails to provide adequate evidence that the fusion reactor will function as claimed, and without undue experimentation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 30 and 35–67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. More specifically, the specification does not reasonably convey that the inventors, at the time the application was filed, had possession of the claimed invention, as discussed above in the specification section of this Office Action. The reason for this rejection is the same as the reason for the objection to the specification given above.
Claims 30 and 35–67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed inventions. Applicant did not describe fusion reactor adequately. The reason for this rejection is the same as the reason for the objection to the specification given above.
Claims 30 and 35–67 are also rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement because the structural limitations “first plasma firing device” and “second plasma firing device”, interpreted under 35 U.S.C. 112(f), are claimed without sufficient written description to describe what a plasma firing device refers to. Following the specification para. 32-33 for example, the plasma firing device is configured to be selectively charged with plasma and to selectively accelerate and fire the plasma into the plasma chamber, however, no structure or mechanism has been described to accomplish this function.  It is only 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30 and 35–67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim 35 and 56 limitation “each of the plurality of shooting tubes configured to facilitate shooting liquid metal into the reaction core to interact with the combined plasma charge to provide a fusion reaction”, the claim 30 and claim 66 limitation “to harness thermal energy of the liquid metal to generate electricity” is indefinite in the absence of a fusion reactor description as a well-established or credible disclosed device. In addition, these are limitations of intended use because they merely recite a result achieved by the invention. MPEP 2173.05(g).
The remaining claims are rejected for the their dependency on these claims.
In addition, claims 38 and 39 recite additional limitations of intended use: “wherein the plasma extraction device is configured to provide the depleted plasma to at least one of the first plasma firing device or the second plasma firing device” and “wherein the at least one of the first plasma firing device or the second plasma firing device is configured to recharge the depleted plasma”. One of ordinary skill in the art has no way to ascertain what structural arrangement and/or configuration is required of the system to achieve such a function. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or 
In addition, claims 30 and 35–67 are rejected under 35 U.S.C. 112(b) as being indefinite because they recite the limitations, “first plasma firing device” and “second plasma firing device”  which has been interpreted under 35 U.S.C. 112(f), however no specific structure has been provided in the specification and therefore they do not distinctly claim the subject matter.
Claims 64 and 66 are additionally rejected under 35 U.S.C. 112(b) as being indefinite because they recite the limitation, ”compressor charger”, however as described above in the “Claim Interpretation” section, there is no reference in the specification to a “compressor charger” and various possibilities exist for what it might refer to. Therefore the metes and bounds of the claim are unclear.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30 and 35–67 are rejected under 35 U.S.C. 101 because the claimed invention as disclosed is inoperative and therefore lacks of a credible asserted utility.
The reasons the invention as disclosed is inoperative are the same as the reasons set forth in the Specification section above, and said reasons are incorporated herein.
In particular, there is no factual evidence to show that the invention as disclosed is operative (can produce net fusion energy).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 35-36, and 47–55 are rejected under 35 U.S.C. 103 as being unpatentable over Joerg Zimmerman et al,  USPGPUB 20200245445 A1 (hereinafter “Zimmerman”) in view of Michel Laberge*, USPGPUB 2006/0198483 A1 (hereinafter “Laberge”).	*previously cited
Regarding claim 30, Zimmerman discloses a reacting system comprising: 
[note that all figures describe different aspects of essentially the same embodiment]
a reactor core defining an interior chamber (Fig. 9 reactor central region 29) and a plurality of openings (Fig. 2; para. 33: openings 25 are connected to fluid passages 16/116; Fig. 9; para. 44: open ends 85 of fluid passages correspond to outboard openings 25); 
(a plurality of) plasma firing devices configured to facilitate firing plasma charges into the interior chamber of the reactor core; (Fig. 11; para. 47: plasma generator 1220- however this is a single plasma firing device. Please see obviousness motivation below)
a plurality of shooting tubes positioned around the reactor core, (Figs. 9,11; para. 44: piston assemblies 82 with fluid passages 16/116) each of the plurality of shooting  (Fig. 2; para. 44: shown in cross-section- piston tubes 152 are positioned at openings), and each of the plurality of shooting tubes configured to receive liquid metal; (para. 44: liquid medium is injected. According to para. 30, the liquid medium is liquid metal);

    PNG
    media_image1.png
    637
    542
    media_image1.png
    Greyscale

a compressor system (para. 44,46: implosion driver) configured to provide a firing force to the liquid metal within the plurality of shooting tubes to shoot the liquid metal into the interior chamber of the reactor core to interact with the plasma charges; (para. 46: piston assemblies 82; para. 44: “The implosion driver …provides a fluid flow through the outboard openings 25 of the passages 16/116 and displaces the liquid medium in the fluid passages 16/116 through the inboard openings 15, thus causing the liquid liner to implode towards the central region of the cavity.”- the implosion is a compression)
However Zimmerman fails to teach the plasma firing device is a plurality of plasma firing devices, a generator to generate electricity, and a storage unit to receive the liquid metal.
Laberge teaches a similar liquid metal pressure wave system, further comprising

    PNG
    media_image2.png
    600
    493
    media_image2.png
    Greyscale

a plurality of plasma firing devices configured to facilitate firing plasma charges into the interior chamber of the reactor core; (Laberge Figs. 1-2; para. 84-86: first and second plasma generators 106 and 108 correspond to the plurality of plasma firing devices which use nozzles 194 to facilitate firing the plasma charges into the core)
Laberge para. 87: a generator system extracts heat to drive a steam turbine and generate electrical power) and 
a storage unit configured to receive the liquid metal from the generator system and provide the liquid metal to the plurality of shooting tubes (Zimmerman Fig. 9; para. 31: circulating system 20 comprises a network or pipes to store, receive the liquid metal, and provide it to the shooting tubes as shown. When combined with the generator system of Laberge, it would have received liquid metal from the generator system also).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the generator system of Laberge and render the plasma firing device a plurality of devices, to the base reacting system of Zimmerman. According to Laberge para. 87, a generator system is useful for extracting the heat of the liquid medium to generate electrical power. In addition, from Laberge para. 103, “since the respective velocities of the magnetized plasmas 280 and 282 are substantially equal but opposite, the velocities will cancel and the combined magnetized plasma 360 will be substantially stationary”, thereby facilitating the compression. Both combinations would not have affected the basic functioning of Zimmerman’s reactor system.
Regarding independent claim 35, please refer to same limitations discussed in the rejection of claim 30. However, Zimmerman fails to teach separate plasma charges from the first and second  plasma firing devices.
Laberge teaches these additional limitations with respect to claim 30:
a first plasma firing device positioned outside the reactor core (Laberge Fig. 2; 106), a second plasma firing device positioned outside the reactor core at an opposing side thereof relative  108, the second plasma firing device configured to facilitate firing a second plasma charge into the reactor core to collide with the first plasma charge to provide a combined plasma charge (Laberge Figs. 5-7; 15-18; para. 91-92,95,100,103: a force F is imparted to the plasma by the plasma generator in the opposite direction from each device to form the combined plasma); 
each of the plurality of shooting tubes configured to facilitate shooting liquid metal into the reaction core to interact with the combined plasma charge to provide a fusion reaction (Zimmerman Figs. 11-12; para. 47: “When the implosion driver is triggered, e.g. when the pistons 86 of the piston assemblies 82 are accelerated displacing the liquid layer out of the inner bore and out of the cells 46 or the stator 100, the rotating liquid liner 18 formed in the rotating member 14 is imploded inwardly collapsing the cavity 1213 and compressing the plasma trapped therein”- Zimmerman teaches a combined/compressed plasma charge that interacts with the liquid from the shooting tubes).
Please refer to the obviousness motivation of claim 30.
Regarding claim 36, Zimmerman modified by Laberge discloses the fusion reactor of claims 35, however, Zimmerman fails to teach first and second channels extending between the first and second plasma firing devices and the reactor core.
a first channel extending between the first plasma firing device and the reactor core (Laberge Fig. 2: vortex 162 defines a channel extending between 106 and center); and a second channel extending between the second plasma firing device and the reactor core (Laberge Fig. 2: vortex 162 defines a channel extending between 108 and center). 
It would have been obvious to one of ordinary skill to apply the known technique taught by Laberge of channels for the first 
Regarding claims 47, 50 and 52, Zimmerman modified by Laberge teaches the fusion reactor of claim 35. Please refer to the rejection of claims 30, and 35 for the same limitations. Furthermore, Zimmerman teaches the following limitations:
a plurality of compressors (Zimmerman para. 44: piston assemblies 82), each compressor of the plurality of compressors associated with a respective one of the plurality of shooting tubes (para. 44: “Each of the piston assemblies 82 comprises a housing defining an inner bore with a closed end 84 and an open end 85 that provides a fluid communication with the outboard openings 25 of the passages 16”), wherein the plurality of compressors are configured to provide a firing force to the liquid metal within the plurality of shooting tubes to shoot the liquid metal into the reactor core to interact with the combined plasma charge to heat the liquid metal (para. 44: the compressors are implosion drivers that cause the liquid liner to implode towards the central region of the cavity, causing the liquid metal to interact with the combined plasma); a compressor charger coupled to the plurality of compressors, the compressor charger configured to charge the plurality of compressors to facilitate powering or driving the plurality of compressors (para. 44-46: the implosion drivers corresponding to the compressors are charged by “pneumatic, hydraulic, electromagnetic, mechanical or any other suitable driver or a combination thereof. For example, the driver can comprise a pressurized fluid (e.g. compressed gas) injection system”- the charger can be a compressed fluid to facilitate driving the compressors), wherein the plurality of compressors include pistons that translate at least partially through the plurality of shooting tubes (para. 44: please see above)
Regarding claims 48, Zimmerman modified by Laberge discloses the fusion reactor of Claim 47, wherein the plurality of compressors are powered or driven by a centralized source (Zimmerman para. 44: “The operation and the timing of the piston assemblies 82 can be synchronized using a controller”).
Regarding claims 49, Zimmerman modified by Laberge discloses the fusion reactor of Claim 47, wherein each compressor of the plurality of compressors is independently powered or driven (Zimmerman para. 45: “The parameters and shape of the liquid liner 18 during implosion can be controlled by controlling the timing of the valves 92 and the pressure through each of the valves 92”- it follows that the timing and pressure may be controlled independently if the shape of the liquid liner can be controlled).
Regarding claim 51, Zimmerman modified by Laberge discloses the fusion reactor of claim 47, wherein the plurality of compressors are powered or driven using at least one of a compressed gas, a compressed liquid, a controlled explosive, electromagnetism, electromechanical actuation, or mechanical actuation (Zimmerman para. 44-46). 
Regarding claim 53, Zimmerman modified by Laberge discloses the fusion reactor of claim 35, further comprising a plurality of gates (Zimmerman Figs. 9,11; para. 44; closed ends 84 of piston assemblies 82), each gate of plurality of gates associated with a respective one of the plurality of shooting tubes (each gate 82 is associated with a piston assembly 82 and shooting tube passage 16), wherein the plurality of gates are positioned to selectively prevent backflow of the liquid metal from the reactor core into the plurality of shooting tubes (the closed ends 82 prevent backflow).
Regarding claims 54, Zimmerman modified by Laberge discloses the fusion reactor of Claim 35, wherein the reactor core has a spherical shape (Zimmerman Figs. 1, 9)
Regarding claims 55, Zimmerman modified by Laberge  discloses the fusion reactor of Claim 35, wherein the reactor core Fig. 9: 29 includes an outer wall (para. 46: liquid liner 18) that defines an interior chamber (center of 29) and a plurality of apertures (Fig. 2; para. 33: openings 25), and wherein the plurality of shooting tubes interface with the plurality of apertures (para. 44: “an open end 85 that provides a fluid communication with the outboard openings 25 of the passages 16”).
Claims 37–39 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Laberge, and further in view of Randell Mills, USPGPUB 20190372449 A1 (hereinafter “Mills”).
Regarding claims 37-39, Zimmerman modified by Laberge discloses the fusion reactor of claims 36-38, however they fail to teach a plasma extraction device and providing the depleted/recharged plasma to the first or second plasma firing device.
Mills teaches a similar liquid metal pressure wave system further comprising a plasma extraction device configured to extract depleted plasma from the reactor core following the fusion reaction, (Mills para. 243: the ignited fuel is removed and regenerated) wherein the plasma extraction device is configured to provide the depleted plasma to at least one of the first plasma firing device or the second plasma firing device (Mills para. 164,182,206-207,243: the ignited fuel is removed and regenerated, then recirculated back into the system. The regenerated fuel may be pelletized to form additional “shots”), wherein the at least one of the first plasma firing device or the second plasma firing device is configured to recharge the depleted plasma (Mills para. 164,182,206-207,243: the plasma is regenerated).
It would have been obvious to one of ordinary skill to apply the known technique of extracting depleted plasma and regenerating it by providing it to the plasma firing devices, taught .
Claims 40–46, 56, and 59–66 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Laberge, and further in view of Michel Laberge, USPGPUB 20050129161 A1 (hereinafter “Laberge II ”).
Regarding claims 40–43, Zimmerman modified by Laberge discloses the fusion reactor of claims 35, 40, 40, and 42, respectively. 
However, Zimmerman fails to teach the additional limitations of a generator system for harnessing thermal energy.
Laberge II teaches a similar liquid metal pressure wave system, further comprising:

    PNG
    media_image3.png
    439
    482
    media_image3.png
    Greyscale

a generator system; (Laberge II Fig. 2; para. 67: generator system comprises heat exchanger 90 and turbine 98);
(Laberge II Fig. 2; para. 67: fluid flow circuit 50 comprises a conduit tube 96 that couples the reactor core 28 to the heat exchanger 90 and turbine 98); 
the fusion reaction heats the liquid metal (Laberge II para. 67: “When fusion reactions occur, energy is released. This energy is captured by liquid 14. This heats liquid 14”); 
wherein the metal extraction tube is heated (Laberge II para. 67: the liquid 14 which passes through the metal extraction tube is heated, therefore the tube is heated);
the metal extraction tube facilitates providing the liquid metal from the reactor core to the generator system (para. 67); and 
the generator system is configured to harness thermal energy of the liquid metal to generate electricity (para. 67).
It would have been obvious to one of ordinary skill in the art to modify the liquid metal circulation system 20 of Zimmerman comprising extraction tubes (see Figs. 1,9; para. 31), to couple to a generator system to as to harness thermal energy as taught by Laberge II.  Laberge II teaches coupling liquid metal extraction tubes for a pressure reactor to a generator, therefore it is known in the art, and would have provided a use for the reactor (Laberge II para. 67).
Regarding claims 44 and 46, Zimmerman modified by Laberge discloses the fusion reactor of claim 42, however although Zimmerman teaches a storage unit in circulation system 20 (par. 31), Zimmerman fails to teach the storage unit in communication with a generator system.
Laberge II teaches a similar liquid metal pressure wave system, further comprising: a storage unit configured to receive the liquid metal from the generator system (Laberge II para. 67: conduit 96, analogous to Zimmerman’s circulation system 20, receives liquid metal from a generator system comprising a heat exchanger and a turbine 98); wherein the storage unit is (Zimmerman’s storage unit 20 circulates liquid metal around the periphery of the reactor adjacent to the shooting tubes).
It would have been obvious to one of ordinary skill to apply the known techniques of the generator system of Laberge II to Zimmerman modified by Laberge. According to Laberge para. 67, the generator system can be used to generate electricity and according to Zimmerman para. 44, the shooting tubes require a liquid.
Regarding claims 45, Zimmerman modified by Laberge discloses the fusion reactor of Claim 44, however, Zimmerman fails to teach the storage unit is configured to thermally regulate the liquid metal.
Laberge II teaches a similar liquid metal pressure wave system, further comprising an analogous storage unit consisting of conduit 96 (Laberge II para. 67), the wherein the storage unit is configured to thermally regulate the liquid metal (Laberge II para. 67: the liquid metal is thermally regulated by passing through a heat exchange unit that boils water to steam).
It would have been obvious to one of ordinary skill in the art to apply the known technique of thermally regulating the liquid metal, taught by Laberge II, to the base reaction system of Zimmerman modified by Laberge. According to Laberge II para. 67, thermally regulating the liquid via a heat exchanger can be used to produce electrical energy and drive the compressors, increasing efficiency.
Regarding claim 56, please refer to the rejections of claims 30 and 35 for the same limitations in view of Zimmerman. 

Laberge teaches the additional limitations:
a first plasma firing device Laberge 106; a second plasma firing device Laberge 108;  a first channel extending between the first plasma firing device and the reactor core (Laberge Fig. 2: vortex 162 defines a channel extending between 106 and center); a second channel extending between the second plasma firing device and the reactor core (Laberge Fig. 2: vortex 162 defines a channel extending between 108 and center); 
However Zimmerman and Laberge fail to explicitly teach metal extraction tubes for a generator system.
Laberge II teaches a similar liquid metal pressure wave system, further comprising:
a generator system (Laberge II Fig. 2; para. 67: please refer to the discussion of claims 40, 42, and 43 above);
a metal extraction tube coupling the reactor core to the generator system (Laberge II Fig. 2; para. 67: please refer to the discussion of claims 40, 42, and 43 above); 
the fusion reaction heats the liquid metal; the metal extraction tube facilitates providing the liquid metal from the reactor core to the generator system; and the generator system is configured to harness thermal energy of the liquid metal to generate electricity (Laberge II para. 67: please refer to the discussion of claims 40, 42, and 43 above).
Please refer to the same obviousness motivation of claims 40, 42, and 43.
Regarding claim 59, Zimmerman modified by Laberge and Laberge II discloses the fusion reactor of claim 56. Please refer to the discussion of claim 45 for the discussion of the same additional limitations taught by Laberge II, and the same obviousness motivation.
Regarding claim 60, Zimmerman modified by Laberge and Laberge II discloses the fusion reactor of claims 59, and Laberge II further teaches wherein the storage unit is configured to thermally regulate the liquid metal (please refer to the discussion of claim 45 above and the same obviousness motivation).
Regarding claims 61–62, 64, and 66, Zimmerman modified by Laberge and Laberge II teaches the following additional limitations:
a plurality of compressors (Zimmerman para. 44: piston assemblies 82), each compressor of the plurality of compressors associated with a respective one of the plurality of shooting tubes (par. 44: “Each of the piston assemblies 82 comprises a housing defining an inner bore with a closed end 84 and an open end 85 that provides a fluid communication with the outboard openings 25 of the passages 16”), 
wherein the plurality of compressors are configured to provide a firing force to the liquid metal within the plurality of shooting tubes to shoot the liquid metal into the reactor core to interact with the combined plasma charge to heat the liquid metal (para. 44: the compressors are implosion drivers that cause the liquid liner to implode towards the central region of the cavity, causing the liquid metal to interact with the combined plasma);
wherein the plurality of compressors include pistons that translate at least partially through the plurality of shooting tubes (para. 44);
a compressor charger coupled to the plurality of compressors, the compressor charger configured to charge the plurality of compressors to facilitate powering or driving the plurality of (para. 44-46: the implosion drivers corresponding to the compressors are charged by “pneumatic, hydraulic, electromagnetic, mechanical or any other suitable driver or a combination thereof. For example, the driver can comprise a pressurized fluid (e.g. compressed gas) injection system”- the charger can be a compressed fluid to facilitate driving the compressors).
Regarding claims 63, Zimmerman modified by Laberge and Laberge II teaches the fusion reactor of 61, wherein the plurality of compressors are powered or driven using at least one of a compressed gas, a compressed liquid, a controlled explosive, electromagnetism, electromechanical actuation, or mechanical actuation (Zimmerman para. 44-46); wherein at least one of: the plurality of compressors are powered or driven by a centralized source; each compressor of the plurality of compressors is independently powered or driven (Zimmerman para. 44: please refer to the rejections of claims 48 and 49).
Regarding claim 65, Zimmerman modified by Laberge and Laberge II discloses the fusion reactor of claim 56, further comprising a plurality of gates, each gate of plurality of gates associated with a respective one of the plurality of shooting tubes, wherein the plurality of gates are positioned to selectively prevent backflow of the liquid metal from the reactor core into the plurality of shooting tubes (Zimmerman Figs. 9, 11; para. 44: please refer to the discussion of claim 53 above).
Claims 57-58 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Laberge and Laberge II, and further in view of Mills.
Regarding 57-58 and 67, Zimmerman modified by Laberge and Laberge II discloses the fusion reactor of claims 56-57 and 66, respectively, however they fail to teach a plasma extraction device and providing the depleted/recharged plasma to the first or second plasma firing device.
(Mills para. 243) wherein the plasma extraction device is configured to provide the depleted plasma to at least one of the first plasma firing device or the second plasma firing device (Mills para. 164,182,206-207,243), wherein the at least one of the first plasma firing device or the second plasma firing device is configured to recharge the depleted plasma (Mills para. 164,182,206-207,243- Please refer to the discussion of claims 37–39 above and the same obviousness motivation).
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Mills also teaches molten metal injectors that could have been combined with Laberge to teach the independent claims in the place of Zimmerman. Other prior arts from Laberge teach different aspects of storage units, generators, compressors, plasma firing devices, that could have been used in the place of the prior art of rejection Laberge.

Conclusion
It is to be noted that the main rejections in this application are the lack of enablement and lack of utility rejections, despite a best effort that was made to reject using prior arts. Any complete response must provide evidence of the substantial research and development deemed required to support the credibility of the claimed invention in the original disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3646